DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geier et al. (US Pat. No. 7,025,644, April 11, 2006) (herein “Geier”).
Geier was cited in the PTO-892 mailed on 05/23/2022.
Regarding claim 1, as broadly interpreted, Geier teaches a connection system comprising: a bungee cord (i.e., elastic band system 160 with includes individual bungee cords 162 braided together into an elastic band system 160, see col. 7, lines 22-27, and Figs. 1-2 below); a first bungee eyelet at an end of the bungee cord (i.e., the first eyelet can be interpreted to be a D-ring 152 attached to an end of the cord 160 shown in Fig. 2, or as individual eyelets/loops 168 at ends of individual cords 162, see Fig. 3C below); a first carabiner 145 (see Fig. 2 and 3C below, and col. 6, lines 29-37) connected to said first bungee cord eyelet (i.e., carabiner 145 is connected directly to eyelet 152 or indirectly to eyelets 168) and configured for connecting said bungee cord 160 to an anchor associated with exercise equipment (i.e., where the anchor can be tethering line/rope 140 which connects to a fixed anchor 300 for performing water sport exercise maneuvers, see col. 6, lines 2-33, and Figs. 1-2 below); a second bungee eyelet (i.e., the second eyelet can be interpreted to be an opposite D-ring 172 attached to a second end of the cord 160, shown in Fig. 2, or as individual eyelets/loops 168 at a second end of individual cords 162, see Fig. 3C below); and a rope 180 comprising a first rope eyelet (i.e., eyelet which connects to carabiner 175, see Fig. 2 and col. 6, lines 38-41) and a second rope eyelet (i.e., eyelet which connects to handle 188, see Fig. 2 and col. 6, lines 57-60), wherein the first rope eyelet (i.e., eyelet or hole which connects to a carabiner 175, see Fig. 2) attaches to said second bungee eyelet (i.e., attaches indirectly to second bungee eyelet 172 via carabiner 175.

    PNG
    media_image1.png
    498
    657
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    252
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    764
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geier, as applied to claim 1 above, in view of Harker (US Pat. No. 6,202,263, March 20, 2001).
	Geier teaches the invention as substantially claimed.
Regarding claim 2, Geier is silent in explicitly teaching a bungee cord cover configured to protect said bungee cord 160/162.  
Harker, however, in an art reasonably pertinent to the problem to be solved teaches a protective sleeve 16 for elastic bands 12, the sleeve configured to protect the cord.  (See Harker, Fig. 1 below and col. 4, lines 40-47)

    PNG
    media_image4.png
    282
    686
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Geier to include a bungee cord cover 160/162 as taught by Harker in order to protect the bungee cord 160/168 during use.



Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding and intervening claims and further reciting a waist harness, said waist harness configured to attach to said second rope eyelet.  
Claim 4 depends from claim 3 and is objected to for the same reasons claim 3 is objected to.

Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding and intervening claims and further reciting a shoulder strap system, said shoulder strap system configured to attach to said rope.  
Claims 6-8 depends from claim 5 and are objected to for the same reasons claim 5 is objected to.

Regarding claim 9, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding and intervening claims and further reciting a waist harness, said waist harness configured to attach to said rope; and a shoulder strap system, said shoulder strap system configured to attach to said rope.

Response to Arguments
Applicant’s arguments filed on 08/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784